Mr. Presiding Justice Brown delivered the opinion of the court. Abstract of the Decision. 1. Judgment, § 112*—when order of default not default judgment. An order of court held to be a mere order of default inartificially expressed and not a default judgment. 2, Principal and agent, § 8*—when evidence sufficient to establish agency to contract. In an action against a brewing company to recover for plumbing work done in a saloon which was operated by a third party, whom the plaintiff claimed was authorized by defendant to contract for the work, held that a judgment in favor of plaintiff was sustained by the evidence.